Electronically Filed
                                                        Supreme Court
                                                        SCWC-12-0000506
                                                        21-MAR-2014
                                                        08:30 AM



                           SCWC-12-0000506

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                         BRADLEY JOHN ARGUE,
                   Petitioner/Plaintiff-Appellee,

                                 vs.

                         BONDU KONDEH ARGUE,
                   Respondent/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-12-0000506; FC-D NO. 10-1-252K)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
   (By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ.
      and Circuit Judge Lee, in place of Acoba, J., recused)

          Petitioner/Plaintiff-Appellee’s Application for Writ of

Certiorari, filed on February 10, 2014, is hereby rejected.

          DATED:   Honolulu, Hawai#i, March 21, 2014.

Daniel S. Peters                  /s/ Mark E. Recktenwald
for petitioner
                                  /s/ Paula A. Nakayama

                                  /s/ Sabrina S. McKenna

                                  /s/ Richard W. Pollack

                                  /s/ Randal K.O. Lee